
 
                                                                                           Exhibit
10.2

Nonqualified Stock Option Agreement
The Toro Company 2010 Equity and Incentive Plan




This Agreement (this “Agreement”) dated [________] (the “Grant Date”), between
The Toro Company, a Delaware corporation (“Toro”), and [___________] (“you”)
sets forth the terms and conditions of the grant to you of a nonqualified option
(this “Option”) to purchase [_______] shares of common stock, par value $1.00
per share, of Toro (“Shares”), at an exercise price of $[______] per Share,
under The Toro Company 2010 Equity and Incentive Plan (the “Plan”).  This Option
is subject to all of the terms and conditions set forth in the Plan, this
Agreement and the Nonqualified Stock Option Acceptance Agreement should you
decide to accept this Option.  All of the terms in this Agreement and the
Nonqualified Stock Option Acceptance Agreement that begin with a capital letter
are either defined in this Agreement or in the Plan.


1.           Expiration Date.  This Option shall expire on [__________________].


2.           Vesting.  Except as provided in Sections 3, 5 and 6 of this
Agreement, this Option shall vest and become exercisable in ________ (__) as
equal as possible installments on each of the ____________________ anniversaries
after the Grant Date (rounding down to the nearest whole share on the ________
vesting date(s), if necessary).


3.           Effect of Termination of Employment or Service.


(a)           Disability.  If your employment or other service with Toro or any
Affiliate or Subsidiary, as the case may be, is terminated by reason of your
Disability, this Option will vest immediately, and you or your guardian or legal
representative, as the case may be, may exercise this Option until the earlier
of the date this Option expires or one (1) year after the date your employment
or other service with Toro terminates by reason of your Disability.


(b)           Death.  If you die, this Option will vest immediately, and your
legal representatives, heirs or legatees may exercise this Option until the
earlier of the date this Option expires or one (1) year after the date of your
death.


(c)           Retirement.  If your employment or other service with Toro or any
Affiliate or Subsidiary, as the case may be, is terminated by reason of your
Retirement on or after November 1, 20__, this Option will remain outstanding for
a period of four (4) years after the date of your Retirement, but not later than
the date this Option expires, and will continue to vest under Section 2 of this
Agreement; provided, however, that if you become employed or retained to render
services or assume responsibilities similar to those of the Toro position from
which you retire, this Option shall automatically be canceled, expire and be
forfeited.


(d)           Other.  If your employment or other service with Toro or any
Affiliate or Subsidiary, as the case may be, is terminated for any reason other
your death, Disability or Retirement, you may exercise the then vested portion
of this Option, if any, for a period of three (3) months after the date your
employment or other service with Toro or any Affiliate or Subsidiary, as the
case may be, terminates, but not later than the date this Option expires, and
any unvested portion of this Option will be canceled on the date your employment
or other service with Toro or any Affiliate or Subsidiary, as the case may be,
terminates.


4.           No Transfer. You may not transfer this Option other than by will or
applicable laws of descent and distribution or, if approved by the Committee,
pursuant to a qualified domestic relations order entered into by a court of
competent jurisdiction.


5.           Adverse Action.  In addition to the other rights of the Committee
under the Plan, if you are determined by the Committee, acting in its sole
discretion, to have taken any action that would constitute an Adverse Action,
(a) all of your rights under the Plan and any agreements evidencing an Award
granted under the Plan, including this Agreement evidencing this Option, then
held by you shall terminate and be forfeited without notice of any kind, and (b)
the Committee in its sole discretion may require you to surrender and return to
Toro all or any Shares received, or to disgorge all or any profits or any other
economic value (however defined by the Committee) made or realized by you,
during the period beginning one (1) year prior to your termination of employment
or other service with Toro, an Affiliate or a Subsidiary, in connection with any
Awards granted under the Plan, including this Option, or any Shares issued upon
the exercise or vesting of any Awards, including this Option.  Toro may defer
the exercise of this Option for a period of up to ninety (90) days in order for
the Committee to make any determination as to the existence of an Adverse
Action.  This Section 5 shall not apply following a Change of Control.


6.           Change of Control.  In the event of a Change of Control, the
provisions of the Plan applicable to a Change of Control will apply to this
Option.


7.           Methods of Exercise.  In order to exercise this Option, you must
deliver to Toro’s Vice President, Secretary and General Counsel or Director,
Total Awards and HR Services, as applicable, a written notice of exercise in a
form specified or accepted by the Committee specifying the number of whole
Shares with respect to which you wish to exercise this Option, accompanied by
payment in full of the exercise price for the Shares to be purchased.  Payment
may be made (a) in cash; (b) by tendering (either by actual delivery or
attestation) previously acquired Shares having an aggregate Fair Market Value at
the time of exercise equal to the exercise price; (c) by a cashless
(broker-assisted) exercise; (d) by a “net exercise” of this Option (as further
described below); (e) by any combination of (a), (b), (c) and (d); or (f) by any
other method approved or accepted by the Committee in its sole discretion.  In
the case of a “net exercise” of this Option, Toro will reduce the number of
Shares issued upon the exercise of this Option by the largest number of whole
Shares that has a Fair Market Value on the exercise date that does not exceed
the aggregate exercise price for the Shares exercised under this method (and, if
applicable, any required tax withholding obligations) and will require cash
payment from you for any remaining exercise price (and/or tax withholding
obligations).  Shares will no longer be outstanding under this Option (and will
therefore not thereafter be exercisable) following the exercise of this Option
to the extent of (i) Shares used to pay the exercise price of this Option under
the “net exercise,” (ii) Shares actually delivered to you as a result of such
exercise, and (iii) any Shares withheld for purposes of tax withholding pursuant
to the Plan.


8.           General Restriction.  If at any time the Committee determines that
the listing, registration or qualification of the Shares subject to this Option
on any securities exchange or under any state or federal law, or the consent or
approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the issue or purchase of Shares upon
exercise of this Option, this Option may not be exercised unless such listing,
registration, qualification, consent or approval has been obtained free of
conditions not acceptable to the Committee.  Under certain circumstances as set
forth in the Plan, if the exercise of this Option is prevented by certain
provisions of the Plan, this Option will remain exercisable until thirty (30)
days after the date such exercise first would no longer be prevented by such
provisions, but in any event no later than the expiration date of this Option.


9.           Tax Withholding.  Toro has the right to deduct from any settlement
made upon exercise of this Option or the sale of Shares acquired upon exercise
of this Option, any federal, state or local taxes of any kind required by law to
be withheld with respect to income recognized or to require you to pay the
amount of any such taxes or to take such other action as may be necessary in the
opinion of Toro to satisfy all obligations for payment of such taxes.  If you
elect to pay any tax withholding obligations in the form of withheld Shares or
the surrender of Shares, such Shares will be valued at their Fair Market Value
on the date the withholding is to be determined, but in no event shall such
withholding exceed the minimum statutory withholding requirement.  Toro also may
deduct from any such settlement any amounts you may owe Toro.


10.           No Right to Continue Employment or Service.  Neither the Plan,
this Option, nor any related material shall give you the right to continue in
employment by or perform services to Toro or any Affiliate or Subsidiary or
shall adversely affect the right of Toro or any Affiliate or Subsidiary to
terminate your employment or service relationship with Toro or any Affiliate or
Subsidiary with or without cause at any time.


11.           Shareholder Status.  You shall have no rights as a shareholder
with respect to any Shares underlying this Option until such Shares have been
duly issued and delivered to you in accordance with the terms of this Agreement
and the Nonqualified Stock Option Acceptance Agreement, and no adjustment shall
be made for dividends of any kind or description whatsoever or for distributions
of rights of any kind or description whatsoever respecting such Shares except as
expressly set forth in the Plan.


12.           Governing Law.  This Agreement and the Nonqualified Stock Option
Acceptance Agreement shall be construed, administered and governed in all
respects under and by the applicable laws of the State of Delaware, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation to the substantive law of another jurisdiction.


13.           Conflict.  To the extent the terms of this Agreement or the
Nonqualified Stock Option Acceptance Agreement are inconsistent with the Plan,
the provisions of the Plan shall control and supersede any inconsistent
provision of this Agreement or the Nonqualified Stock Option Acceptance
Agreement.


14.           Non-Negotiable Terms.  The terms of this Agreement and the
Nonqualified Stock Option Acceptance Agreement are not negotiable, but you may
refuse to accept this Option by notifying Toro’s Vice President, Secretary and
General Counsel, or Director, Total Rewards and HR Services, as applicable, in
writing.






[Remainder of page intentionally left blank]





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by The Toro
Company and has been executed by you by execution of the attached Nonqualified
Stock Option Acceptance Agreement.


[Missing Graphic Reference]PresoendPPrPr




[_________]                                                      By:
Chairman and CEO













 
 

--------------------------------------------------------------------------------

 

Nonqualified Stock Option Acceptance Agreement
__________ __, 20__




I hereby agree to the terms and conditions governing the Option grant as set
forth in the Nonqualified Stock Option Agreement, this Nonqualified Stock Option
Acceptance Agreement and as supplemented by the terms and conditions set forth
in the Plan.


In accepting the Option grant, I hereby acknowledge that:


(a)           The Plan is established voluntarily by Toro, it is discretionary
in nature and it may be modified, amended, suspended or terminated by Toro at
any time, unless otherwise provided in the Plan, the Nonqualified Stock Option
Agreement or this Nonqualified Stock Option Acceptance Agreement;


(b)           The grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future Option grants, or
benefits in lieu of Option grants, even if Option grants have been granted
repeatedly in the past;


(c)           All decisions with respect to future Option grants, if any, will
be at the sole discretion of Toro;


(d)           I am voluntarily participating in the Plan;


(e)           The Option grant is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for Toro or any Affiliate or Subsidiary;


(f)           The future value of the Shares underlying the Option is unknown
and cannot be predicted with certainty and if the Option vests and I exercise
the Option in accordance with the terms of the Nonqualified Stock Option
Agreement and this Nonqualified Stock Option Acceptance Agreement and am issued
Shares, the value of those Shares may increase or decrease;


(g)           In consideration of the grant of the Option, no claim or
entitlement to compensation or damages shall arise from termination of the
Option or diminution in value of the Option or Shares acquired upon exercise of
the Option resulting from termination of my employment or service by Toro or any
one of its Affiliates or Subsidiaries (for any reason whatsoever and whether or
not in breach of applicable labor laws) and I hereby irrevocably release Toro
and its Affiliates and Subsidiaries from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by acceptance of the Option grant, I shall be
deemed irrevocably to have waived my entitlement to pursue such claim;


(h)           Toro is not providing any tax, legal or financial advice, nor is
Toro making any recommendations regarding my participation in the Plan, or my
purchase or sale of the Shares underlying the Option; and


(i)           I have been advised to consult with my own personal tax, legal and
financial advisors regarding my participation in the Plan before taking any
action related to the Plan.


I hereby acknowledge that I have received electronically a copy of the Plan, the
Prospectus relating to the Plan and Toro’s most recent Annual Report on Form
10-K.  I hereby agree to accept electronic delivery of copies of any future
amendments or supplements to the Prospectus or any future Prospectuses relating
the Plan and copies of all reports, proxy statements and other communications
distributed to Toro’s security holders generally by email directed to my Toro
email address.


Note:  If you do not wish to accept the Option on the terms stated in the
Nonqualified Stock Option Agreement and this Nonqualified Stock Option
Acceptance Agreement, please immediately contact Toro’s Vice President,
Secretary and General Counsel, or Director, Total Rewards and HR Services, as
applicable, to decline the grant.




Signature:                                                                
Print Name:                                                                
Date:                                                                

 




 
 

--------------------------------------------------------------------------------

 
